Citation Nr: 0206293	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the lower 
extremities.



REPRESENTATION

Appellant represented by:  The American Legion 



INTRODUCTION

The veteran had active service from November 1942 to November 
1945 and from September 1946 to March 1958. This matter comes 
on appeal from a decision by the Phoenix VA Regional Office 
(RO).


In a letter dated in May 2002, the veteran's accredited 
representative raised the issues of clear and unmistakable 
error in an April 1996 rating decision and the possible 
relationship between the veteran's eye problems and service-
connected diabetes. These matters are directed to the RO for 
their attention.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Arthritis of the right and left knees developed as a 
consequence of trauma sustained by the veteran in service.

3.  Arthritis of the ankles or other joints of the lower 
extremities is not shown.


CONCLUSIONS OF LAW

1.  Arthritis of the right and left knees was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Arthritis of the ankles or other joints of the lower 
extremities was not incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO notified the appellant of the 
relevant legal criteria and the evidence necessary to 
substantiate his claim in a statement of the case and 
supplemental statements of the case. The RO also specifically 
addressed the applicability of the VCAA to this case by 
correspondence dated in December 2001 and obtained a medical 
opinion from a VA physician in December 2000. The veteran has 
not identified any additional evidence which would assist in 
deciding his claim. The Board finds that further development 
is not warranted.  

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran essentially contends that he developed arthritis 
of the joints of his lower extremities due to trauma he 
sustained in air crashes in 1942 and 1947 in service. It is 
not disputed that he was a member of crews of aircraft that 
crash-landed during his first period of service. In December 
2000, he was accorded a VA orthopedic examination. The 
veteran related that he had hurt his knees and ankles in the 
inservice air accidents. After reviewing the claims folder 
and the medical history provided by the veteran, the examiner 
entered diagnoses of total left knee arthroplasty and 
osteoarthritis of the right knee. He further concluded that 
the veteran had developed arthritis of the right and left 
knees as a consequence of the air crashes in which he had 
been involved during service. In reaching its decision, the 
Board recognizes that the veteran was asymptomatic for many 
years after his military service and that he injured his left 
knee while jogging in 1993. Nevertheless, given the opinions 
of the VA examiner in December 2000, the Board finds that the 
evidence is in equipoise as to the matter at issue and thus, 
with the resolution of the benefit of the doubt in the 
veteran's favor, service connection for arthritis of the 
right and left knees is warranted. 38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303.

With respect to the claim for service connection for 
arthritis of other joints of the lower extremities, x-rays of 
the ankles taken in December 2000 were normal. The veteran 
voiced no complaints of arthritic changes affecting other 
lower extremity joints and no evidence of such arthritic 
changes is demonstrated in the record. Consequently, service 
connection for arthritis of the ankles or other lower 
extremity joints is denied. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for arthritis of the right and left knees 
is granted. 

Service connection for arthritis of the ankles or other 
joints of the lower extremities is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

